Mr. Justice Frankfurter filed an opinion,
in which Mr. Justice Reed joined,
concurring in the affirmation of the judgment of the Court of Claims, stating in conclusion:
Accordingly, I feel compelled to construe section 304 as did Mr. Chief Justice Whaley below, whereby it merely prevented the ordinary disbursal of money to pay respondents’ salaries. It did not cut off the obligation of the Government to pay for services rendered and the respondents are, therefore, entitled to recover the judgment which they obtained from the Court of Claims.
Mr. Justice Jackson took no part in the consideration or decision of these cases.